Citation Nr: 0014332	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 60 percent for 
service-connected Meniere's Syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral plantar callosities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1974 to June 1981 
and is in receipt of awards and decorations to include the 
Bronze Star Medal, the Army Commendation Medal, the 
presidential Unit Citation and the Meritorious Unit 
Commendation.  The veteran also claims service from July 1960 
to June 1962, and from June 1963 to January 1974, unverified 
by Forms DD 214 in the current record.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  First, the 
veteran perfected a timely appeal to the RO's October 1994 
denial of service connection for diabetes mellitus.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

Also, the veteran initiated increased rating claims for 
hearing loss and bilateral plantar callosities in 1993.  In a 
rating decision dated in January 1994, the RO increased the 
evaluation assigned to service-connected bilateral plantar 
callosities from zero percent to 10 percent, effective March 
24, 1993, and denied a compensable evaluation for hearing 
loss.  The veteran submitted a timely, written notice of 
disagreement and, after issuance of a statement of the case, 
a timely, written substantive appeal with respect to each 
determination.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  In October 1997, the veteran claimed entitlement to 
service connection for Meniere's Syndrome.  Thus, in a rating 
action dated in May 1998, the RO awarded a 30 percent 
evaluation for bilateral hearing loss for the period 
September 3, 1997 to October 7, 1997.  Effective 
October 7, 1997, the RO terminated separate evaluations for 
hearing loss and tinnitus, instead granting service 
connection for Meniere's Syndrome, which was assigned a 
60 percent evaluation.  The veteran did not express 
disagreement with the effective date of the grant of service 
connection for Meniere's Syndrome, but rather with the 
assigned evaluation.

In a rating decision dated in March 1999, the RO granted the 
veteran a total disability rating based on individual 
unemployability, effective February 6, 1999.  

In a statement dated in November 1999, the veteran's 
representative stated that the veteran was "basically 
satisfied" with the grant of a 60 percent evaluation for 
hearing loss with Meniere's Syndrome and the assignment of a 
total evaluation based on individual unemployability (TDIU), 
and accepted the 10 percent evaluation assigned for bilateral 
plantar calluses, but that he wanted to continue his appeal 
with respect to diabetes mellitus.  

Regulations provide that a notice of disagreement may be 
withdrawn before a timely substantive appeal is filed, or 
that a substantive appeal may be withdrawn in writing at any 
time before the Board renders a decision.  38 C.F.R. 
§ 20.204(a), (b) (1999).  However, the regulation specifies 
that where, as in this case, an appellant personally files a 
substantive appeal, a representative may not withdraw that 
appeal absent the express written consent of the appellant, 
and that the RO not in any case withdraw a notice of 
disagreement or a substantive appeal on the veteran's behalf.  
38 C.F.R. § 20.204(c) (1999).  As there is no written consent 
from the veteran evident in this case, the representative's 
attempted withdrawal is without force with respect to the 
issues of entitlement to increased ratings for Meniere's 
Syndrome with hearing loss, and bilateral plantar 
callosities.  As such, those matters remain on appeal and are 
before the Board at this time.

However, the RO's March 1999 grant of TDIU represented a full 
grant of benefits.  As the veteran did not express 
disagreement with the "down-stream" issue of the effective 
date, that matter is not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Next, the Board notes that the veteran submitted a timely 
notice of disagreement with respect to the RO's August 1986 
reduction of the percentage rating assigned to peptic ulcer 
disease from 20 percent to 10 percent.  The statement of the 
case issued in March 1987 set forth regulations pertinent to 
the rating criteria for peptic ulcer disease and not the 
regulations pertinent to reductions.  In his substantive 
appeal the veteran specifically argued not only that his 
award should not be reduced, but that a 40 percent rating was 
warranted.  In May 1987 the RO continued the 10 percent 
evaluation, and, in a decision dated in August 1987, the RO 
restored the 20 percent evaluation back to July 1, 1981, the 
original date of the grant of service connection.  The RO 
advised the veteran of the above in a letter dated in August 
1987 and notified the veteran that such was considered a 
substantial grant of benefits sought on appeal, and that as 
such, his notice of disagreement would be considered 
withdrawn absent response within 30 days.  To the extent that 
the RO fully restored the 20 percent evaluation, the Board 
concurs that such represented a grant of the benefit sought 
on appeal.  However, the veteran evidenced his desire for an 
increased rating, specifically 40 percent, in his substantive 
appeal.  That matter was not addressed by the RO and is 
referred for clarification and consideration as appropriate.  

Finally, the Board notes that in a rating decision dated in 
February 2000, the RO denied service connection for skin 
tumors/possible lipomas, claimed as residual to Agent Orange 
exposure.  To the Board's knowledge, the veteran has not 
filed a notice of disagreement as to that issue.  
Accordingly, it is not within the Board's jurisdiction at 
this time and will be discussed no further herein.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected bilateral plantar callosities 
is discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that 
currently diagnosed diabetes mellitus had its onset during 
service or within the initial post-service year, and no 
competent evidence of record otherwise relating diabetes 
mellitus to service.

2.  Meniere's Syndrome is manifested by hearing impairment 
and tinnitus with frequent attacks of vertigo and imbalance 
causing hims to fall, and occurring more than once per week.

3.  Neither the old or new regulations referable to the 
evaluation of hearing loss and tinnitus are more favorable to 
the veteran.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for service-
connected Meniere's Syndrome with hearing loss and tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diabetes mellitus, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West,  No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Analysis

The Board begins by noting that reports of service medical 
examinations dated in March 1963, October 1970, August 1976, 
and September 1979 include note that testing for albumin and 
sugar were negative.  On the report of medical examination 
dated in February 1981, and conducted in connection with the 
veteran's retirement, testing for albumin and sugar in the 
urine was negative and no diagnosis of diabetes mellitus is 
shown.  On the accompanying report of medical history the 
veteran denied sugar or albumin in the urine.  A review of 
other service medical records associated with the claims file 
is also absent any diagnosis of diabetes mellitus, or 
notation of such as a possibility.  

In connection with his claim the veteran has inquired as to 
whether his service medical records for the period July 1960 
to June 1962 have been considered.  To the extent that 
additional records from a service period July 1960 to June 
1962 exist, the Board emphasizes that the entirety of 
available service medical records, to include the results of 
specific testing for diabetes at discharge and retirement 
from military service, are negative for diagnosis or other 
notation indicative of diabetes mellitus in service.  

The Board recognizes the veteran's argument that he was told 
he had borderline diabetes by a physician during or in close 
proximity to service; however, such statement "...filtered as 
it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); see also Kirwin v. Brown, 8 
Vet. App. 148 (1995).  A review of service medical records, 
as well as records of treatment identified by the veteran at 
VA and military facilities, fails to reveal a diagnosis of 
diabetes mellitus until many years after service.  

The Board notes that at discharge the veteran filed a claim 
of entitlement to VA compensation benefits but did not 
identify diabetes mellitus as a disability.  Nor was such 
disability identified as a result of VA general medical 
examination conducted in March 1982, or at any time within 
the initial year after the veteran's discharge from active 
service.  Similarly, VA examinations in January 1984, March 
1986, May 1987, and November 1993, and VA outpatient records 
dated from April 1982 to June 1983, March 1986 to July 1987, 
and January to April 1993 are absent a diagnosis of diabetes 
mellitus.  

The Board recognizes that a VA outpatient record dated in 
April 1993 shows a physician's note to rule out glucose 
intolerance.  The veteran presented that date and gave a 
history of having been told he had "high blood sugar" and 
also indicated he was nervous about diabetes mellitus as his 
brother was affected and another family member had died from 
diabetic complications.  A VA entry dated in February 1994 
notes a history of "glucose intolerance"; the veteran's 
blood glucose was normal upon testing that day.  

The veteran first claimed entitlement to benefits based on 
diabetes mellitus in a statement received by the RO in June 
1994, a decade after service discharge.  He did not mention 
diabetes mellitus in claims for increase filed in August 
1983, April 1986 or March 1993.  In connection with his 1994 
statement the veteran identified records of treatment at the 
Madigan Army Medical Center; records dated from January 1984 
to October 1995 are in the claims file.  A record dated in 
September 1995 includes note that the veteran had diet-
controlled diabetes.  Neither that report or associated 
records include any competent opinion relevant to the onset 
date or etiology of diabetes.  Certainly none of the Madigan 
Army Medical Center records show a diagnosis of diabetes 
mellitus during service or within any applicable presumptive 
period, see 38 C.F.R. §§  3.303, 3.307, 3.309, and certainly 
did not contain opinion relating diabetes mellitus to the 
veteran's period of service.  38 C.F.R. § 3.303(d).  Nor do 
later VA outpatient records, or any other medical evidence of 
record contain an opinion relating diabetes mellitus to 
service.  Rather, the claims file shows only that diabetes 
mellitus was first diagnosed a decade after service discharge 
and has not been etiologically related to the veteran's 
service period by a competent professional.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Absent competent evidence of a nexus between diabetes 
mellitus and service, the veteran's claim must be denied as 
not well grounded.  See Caluza, supra.  In this case there is 
no competent evidence that diabetes mellitus was shown in 
service or during a presumptive period and no evidence 
otherwise relating such to service.  As such, the appeal is 
denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Rating Evaluation

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1999).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (1999), which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.87, Diagnostic Code 6205 pertains to Meniere's 
Syndrome, also termed endolymphatic hydrops.  A 60 percent 
evaluation, the evaluation currently assigned to the 
veteran's disability, is assigned based on evidence of 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A higher evaluation, 100 percent, is 
provided for under Diagnostic Code 6205, where the evidence 
shows hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.

A Note to Diagnostic Code 6205 provides that Meniere's 
Syndrome is evaluated either under the above criteria, or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  But, in any case, 
the evaluation for Meniere's Syndrome will not be combined 
with an evaluation for hearing impairment, tinnitus, or 
vertigo.

38 C.F.R. § 4.87, Diagnostic Code 6204 (1999) pertains to 
peripheral vestibular disorders and provides that a 30 
percent evaluation is warranted where there is dizziness and 
occasional staggering, and that occasional dizziness warrants 
assignment of a 10 percent evaluation.  A Note sets out that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998)/Diagnostic Code 6100 (1999).  
As described by the Court, the assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (1999).

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to her.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

However, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered.  The Board 
finds that neither version of the regulations is more 
favorable to the veteran.

Also, effective June 10, 1999, regulations applicable to 
rating tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 
1999).  Prior to June 10, 1999, a 10 percent evaluation was 
assigned when tinnitus was "persistent as a symptom of head 
injury, concussion or acoustic trauma."  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Regulations otherwise provide 
that a zero percent disability rating will be assigned when 
the requirements for a compensable disability evaluation are 
not met.  See also 38 C.F.R. § 4.31.  The revised regulation 
provides for evaluation of recurrent tinnitus under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999).  A 10 percent evaluation 
is assigned under the current criteria when tinnitus is 
recurrent.  Id.

Analysis

In a rating decision dated in May 1982, the RO established 
service connection for bilateral deafness, evaluated as zero 
percent disabling; and for tinnitus, evaluated as 10 percent 
disabling, effective July 1, 1981.  The 10 percent evaluation 
for tinnitus is the maximum allowed under the Schedule.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

In March 1993 the veteran filed a claim for an increased 
rating for his hearing loss.  VA evaluation in March 1993 
showed no change in the veteran's hearing since August 1989.  
Audiometric testing at that time showed an average puretone 
loss of 23 decibels in the right ear and 47 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 80 percent in the 
left ear.  Such represents a Level II loss in the right ear 
and a Level III loss in the left ear, for a zero percent 
evaluation under the Schedule.  See 38 C.F.R. § 4,86, Table 
VI, VII (1998, 1999).  VA examination in November 1993 
revealed an average puretone loss of 46 decibels in the right 
ear and 63 decibels in the left ear, with speech recognition 
of 96 percent in the right ear and 38 percent in the left 
ear.  That represents a Level I loss in the right ear and a 
Level IX in the left ear, again warranting a zero percent 
evaluation under the Schedule.  Id.  

VA examination in September 1997 revealed an average puretone 
loss of 71 decibels in the right ear and 71 decibels in the 
left ear, with speech recognition of 64 percent in the right 
ear and 70 percent in the left ear.  That represents a Level 
VI loss in the right ear and a Level VI in the left ear, 
warranting a 30 percent evaluation under the Schedule.  Id.  
There is no competent evidence in the claims file that the 
veteran's hearing loss met the criteria for an evaluation in 
excess of 30 percent at any point during the appeal period.  
See 38 C.F.R. §§ 4.85, 4.86, 4.87.

On October 7, 1997, the RO received a statement in which the 
veteran requested his claim be amended to include Meniere's 
Syndrome as secondary to and caused by his service-connected 
hearing disorder.  The veteran had not previously claimed 
entitlement to compensation based on such disability.  See 
38 C.F.R. §§ 3.1(b), 3.155(a) (1999); Brannon v. West, 12 
Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995).

In a rating action dated in May 1998, the RO awarded a 30 
percent evaluation for bilateral hearing loss for the period 
September 3, 1997 to October 7, 1997.  Also, effective 
October 7, 1997, the RO terminated assignment of separate 
evaluations for hearing loss and tinnitus, instead granting 
service connection for Meniere's Syndrome, and assigning the 
veteran's disability a 60 percent evaluation under Diagnostic 
Code 6205, consistent with the Note in the Schedule providing 
for the non-combination of ratings under 6205 with ratings 
for hearing loss, vertigo and tinnitus.  The veteran did not 
disagree with the effective date assigned to the grant of 
service connection for Meniere's Syndrome.

The Board recognizes that the veteran may alternately be 
assigned separate evaluations based on hearing loss, tinnitus 
and vertigo, in lieu of an evaluation under Diagnostic Code 
6205 pertinent to Meniere's Syndrome.  However, even assuming 
that the veteran warrants assignment of the maximum 10 and 
30 percent evaluations under Diagnostic Codes 6204 and 6260, 
pertaining to vertigo and tinnitus respectively, he at most 
demonstrates hearing loss warranting assignment of a 30 
percent schedular evaluation.  Under 38 C.F.R. § 4.25, Table 
I (1999), the 30, 30 and 10 percent ratings would combine to 
only 60 percent; the percentage currently assigned.  Thus, 
the veteran does not benefit from application of separate 
rating codes under the Schedule.

In any case, the record clearly reflects the veteran's 
ongoing complaints of dizziness, with disequilibrium in 
addition to tinnitus and hearing loss.  In February 1998, a 
VA examiner noted the veteran's diagnosis of Meniere's 
Syndrome by physicians at Madigan Army Hospital.  The veteran 
reported occasional disequilibrium and vertiginous episodes 
tending to last one-to-two hours and be very disabling.  
Physical examination revealed some unsteadiness with Romberg 
testing.  The examiner summarized that the Meniere's Syndrome 
was related to the veteran's hearing loss and tinnitus.  

In a May 1998 letter, E. L., M.D. noted that the veteran's 
Meniere's Syndrome could affect his balance, leading to 
nausea and dizziness.  In a letter dated in August 1998, 
V.E., D.D.S., M.D., the Chief and Program Director of the 
Otolaryngology-Head and Neck Service at Madigan Army Medial 
Center, noted that the veteran reported having episodes of 
lost balance and a floating feeling, which were worsening 
over time.  Dr. V.E. concluded that the veteran had an 
atypical form of Meniere's Syndrome causing imbalance.

A 1999 VA progress note indicates a five-year history of 
intermittent dizziness interfering with the veteran's work at 
the Post Office.  Also in 1999, the veteran reported that his 
episodes were unpredictable and would frequently cause a loss 
of balance on the job.  

In this case, the medical evidence is consistent in noting 
impairment due to hearing loss with tinnitus, and episodes of 
dizziness and imbalance.  The veteran has reported that such 
episodes are unpredictable and has indicated that the 
frequency of such is worsening.  In a statement dated in 
February 1999, he argued that he warrants assignment of a 
100 percent schedular rating.  At that time he indicated that 
his attacks were not "occasional."  Rather, he argued that 
if he went to a physician each and every time he had an 
attack he would be at the hospital 15-to-20 times per week.  
He stated that he was experiencing problems with balance 
every day and every night.  The Board also notes that the 
veteran was granted disability retirement from the Post 
Office and that physicians have indicated that his Meniere's 
Syndrome compromised his work safety due to his dizziness and 
imbalance, causing him to fall, and rendering him 100 percent 
disabled.

The Board has carefully considered the subjective nature of 
the veteran's complaints with respect to the frequency of his 
episodes.  The law provides that where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
38 C.F.R. § 4.7.  In this case, the Board finds no reason to 
question the veteran's credibility and finds that based upon 
medical evidence of worsening hearing ability, vertigo, 
tinnitus and imbalance, his disability most nearly 
approximates the criteria for a 100 percent evaluation under 
Diagnostic Code 6205.  That is the maximum available rating.



ORDER


Service connection for diabetes mellitus is denied.

A 100 percent evaluation for service-connected Meniere's 
Syndrome, with hearing loss and tinnitus, is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.


REMAND

The Board references the discussion in the introduction 
section of this decision pertinent to the attempt by the 
veteran's representative to withdraw from appellate status 
the issue of entitlement to an increased evaluation for 
bilateral plantar callosities and its determination that such 
matter has remained in appellate status.  

Claims based on rating evaluation are generally well 
grounded.  Buckley v. West, 12 Vet. App. 76 (1998);  As such, 
VA has a duty to assist the veteran, which includes obtaining 
relevant records that could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran's feet were last examined for VA 
evaluation purposes in November 1993 and more contemporary 
medical findings would be probative of the severity of the 
veteran's disability.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran, 
through his representative, and request 
him to clarify whether he wishes to 
continue his appeal as to the issue of 
entitlement to an increased rating for 
callosities.  If he wishes to withdraw 
his appeal he should be instructed to 
submit a written statement to that 
effect.  

2.  If the veteran does not withdraw his 
appeal in writing, he should be requested 
to identify or submit evidence of private 
and/or VA treatment for/evaluation of his 
bilateral plantar callosities since in or 
around November 1993.  After securing the 
necessary release, the RO should obtain 
any private records identified, and, in 
any case, should ensure that all 
pertinent records of VA treatment are 
associated with the claims file.

3.  The RO should then schedule the 
veteran for appropriate examination of 
the feet.  Any indicated studies should 
be accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination.  The examiner is 
requested to set out all positive foot 
symptomatology and identify the 
limitations and functional loss resulting 
from such.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a higher 
evaluation for bilateral plantar 
callosities.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advises that the examination 
requested in this remand is necessary to evaluate his claim, 
and that his failure without good cause to report for such 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



